DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group 2, claims 12-18 and new claims 21-25 which read on the elected group 2 in the reply filed on 3/31/2022 is acknowledged.  Claims 1-11, 19-20 are cancelled by the applicant.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 12-16, 18, 21-23 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Panescu et al. U.S 2017/0172662.
Claim 12:  Panescu et al disclose a system for enhanced surgical navigation (see abstract ), comprising: a 3D endoscope (it is noted that a scanned 3D data is in 3D model (see paragraphs 77, 78) including a camera source and an IR source (it is noted that Q3D endoscope 2502, image sensor array 210, light source 214 is located at a tip, see fig. 25) and configured to generate a 3D spatial map of a surgical site; and a computing device (it is noted that a video processor 104, fig. 8, see paragraph 71)
 operably coupled to the 3D endoscope and configured to: detect whether a needle tip at 2512 of a needle is protruding from an anatomy in the 3D spatial map (see paragraph 130); determine a needle protrusion distance by measuring a distance between the needle tip and a surface of the anatomy using the 3D spatial map when the needle tip is protruding from the anatomy (it is noted that the distance in d2 which is the distance between the tip of the tool to the closest point on the target, see paragraph 135, fig. 25); detect a position of a surgical tool in the 3D spatial map; generate a warning when the needle protrusion distance 1s not sufficient for grasping by the surgical tool based on a current orientation of the needle when the needle tip is not protruding from the anatomy; and display an indication representing a best position on the needle tip to grasp (it is noted that the computer determines whether the proximity threshold between the two objects in the scene is crossed and the alarm is activated, see paragraph 124).
Claims 13-14:  Panescu et al disclose wherein the computing device 104 is further configured to display the 3D spatial map of the surgical site on a graphical user interface (see paragraph 63, fig. 4)., wherein the computing device is further configured to display an indication representing a best position on the anatomy for a subsequent stitch based on at least one of a distance from an edge of the anatomy, a thickness of the anatomy, a distance from a previous stitch, or any combinations thereof (see paragraphs 157, 169).
Claims 15-16:  Panescu et al disclose wherein the computing device is further configured to detect a type of surgical tool in the 3D spatial map and determine whether the needle protrusion distance is sufficient for grasping by the surgical tool based on the detected position of the surgical tool and the detected type of surgical tool (see paragraph 124)., wherein the computing device 104 is further configured to display a value representing the needle protrusion distance and modify the display of the value when it is determined that the needle protrusion distance is not sufficient for grasping by the surgical tool based on the detected position of the surgical tool (it is noted that the input data includes a pre-surgical data such as CRT3D or an MRI 3D that is provided to the processor, fluoroscopic, see paragraph 75).
Claims 18, 21:  Panescu et al disclose wherein the computing device is further configured to: determine whether a portion of the surgical tool is hidden by an object in the surgical site; and use data from the 3D spatial map to display a hidden portion of the surgical tool in phantom when it is determined that a portion of the surgical tool is hidden by an object in the surgical site (see paragraphs 58, 61); wherein the computing device is further configured to determine whether the needle protrusion distance is sufficient for grasping by the surgical tool based on the detected position of the surgical tool (see paragraphs 88, 89, see figures 9, 10, 13).
Claims 22-23:  Panescu et al disclose wherein the computing device is further configured to project a needle exit location based on a current orientation of the needle when the needle tip is not protruding from the anatomy (see paragraph 165)., wherein the computing device is further configured to notify a user to further protrude the needle or to adjust the position of the surgical tool when generating the warning (see paragraph 124).
Allowable Subject Matter
Claims 17, 24-25 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. See the attached references listed on PTO-892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VI X NGUYEN whose telephone number is (571)272-4699. The examiner can normally be reached Monday-Friday (6:30-4:30).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Darwin Erezo can be reached on 571-272-4695. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/VI X NGUYEN/Primary Examiner, Art Unit 3771